    Case 2:20-cv-03668-GW-GJS Document 6 Filed 05/21/20 Page 1 of 2 Page ID #:40

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case           2:20-cv-03668-GW (GJS) (GJS)                            Date     May 21, 2020
 No.
 Title          Carlos A. Velasco v. G. Jaime



 Present:                  Hon. Gail J. Standish, United States Magistrate Judge
                    E. Carson                                              N/A
                  Deputy Clerk                                   Court Reporter / Recorder
         Attorneys Present for Petitioner:                Attorneys Present for Respondent:
                    None present                                        None present

 Proceedings:            (IN CHAMBERS) Order Administratively Terming Case at
                         Petitioner’s Request Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i)
                         [Dkt. 5]

       On April 24, 2020, the Court issued an Order To Show Cause, in which it advised
Petitioner that: (1) the Petition appears to be fully unexhausted, given Petitioner’s
admission that he has not presented any of his claims to the California Supreme Court;
and (2) Grounds One and Two of the Petition are not cognizable, and Ground Three fails
on its face [Dkt. 3, “OSC”]. With respect to the exhaustion issue, the Court advised
Petitioner of his two available options, including to voluntarily dismiss the case without
prejudice so that he could pursue his state remedies or to seek a stay while he did so. The
OSC directed Petitioner to file a response by June 8, 2020, advising how he wished to
proceed in light of the matters set forth in the OSC.

       On May 14, 2020, Petitioner filed a timely response to the OSC [Dkt. 5,
“Response”]. In the Response, Petitioner states that he does not agree with the analysis
set forth in the OSC. Nonetheless, Petitioner states, clearly and explicitly, that he
“decides to dismiss his petition at this time to seek state remedies.”

      Under Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Petitioner has
an absolute right to voluntarily dismiss this action without a court order being required.
Accordingly, the Court construes the Response as a Rule 41(a)(1)(A)(i) notice of


                                                                                   Initials of preparer _efc___
CV-90 (10/08)                          CIVIL MINUTES - GENERAL                                     Page 1 of 2
    Case 2:20-cv-03668-GW-GJS Document 6 Filed 05/21/20 Page 2 of 2 Page ID #:41

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES - GENERAL
 Case           2:20-cv-03668-GW (GJS) (GJS)                     Date    May 21, 2020
 No.
 Title          Carlos A. Velasco v. G. Jaime

dismissal, and as a result, the Clerk’s Office is DIRECTED to terminate this case
pursuant to Petitioner’s requested dismissal. So that the record is clear, such dismissal is
made pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) and on a without prejudice basis.

         IT IS SO ORDERED.




                                                                             Initials of preparer _efc___
CV-90 (10/08)                         CIVIL MINUTES - GENERAL                                Page 2 of 2
